UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6395


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RICKY LEE HOLLOWAY, a/k/a Eight,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Roger W. Titus, Senior District Judge. (8:13-cr-00525-RWT-2)


Submitted: August 17, 2017                                        Decided: August 21, 2017


Before KEENAN, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ricky Lee Holloway, Appellant Pro Se. David Ira Salem, Assistant United States
Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Ricky Lee Holloway appeals the district court’s order denying relief on his motion

for reduction in sentence pursuant to 18 U.S.C. § 3582(c)(2) (2012). We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. United States v. Holloway, No. 8:13-cr-00525-RWT-2 (D. Md. Feb.

24, 2017). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           2